FILED
                           NOT FOR PUBLICATION
                                                                               OCT 14 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   19-30277

              Plaintiff-Appellee,                D.C. No.
                                                 2:18-cr-00309-RBL-1
 v.

CONSTANTINO MARES GARCIA,                        MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted October 5, 2020**
                               Seattle, Washington

Before: CALLAHAN and CHRISTEN, Circuit Judges, and RAKOFF,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
      Constantino Mares Garcia appeals the 120-month, mandatory minimum

sentence the district court imposed after he pleaded guilty to one count of

possession with intent to distribute a controlled substance. Mares Garcia timely

appealed, and we have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo whether Mares Garcia waived his right to appeal. United States v. Arias-

Espinosa, 704 F.3d 616, 618 (9th Cir. 2012). We conclude he did, and dismiss

Mares Garcia’s appeal. Because the parties are familiar with the facts, we recite

only those necessary to resolve the appeal.

      1. “[P]lea bargains are essentially contracts.” Puckett v. United States, 556

U.S. 129, 137 (2009). Like other contracts, “each party may obtain advantages

through concessions on their part.” United States v. Littlefield, 105 F.3d 527, 530

(9th Cir. 1997) (Hall, J., concurring). Defendants commonly waive their right to

appeal their sentence in exchange for government concessions, but such a waiver

must be knowing and voluntary. United States v. Buchanan, 59 F.3d 914, 917 (9th

Cir. 1995). “We look to circumstances surrounding the signing and entry of the

plea agreement to determine whether the defendant agreed to its terms knowingly

and voluntarily.” Id.

      On June 21, 2019, Mares Garcia pleaded guilty to the single count charged

in the indictment. The plea agreement provided that Mares Garcia waived any


                                          2
rights conferred by 18 U.S.C. § 3742 to appeal a mandatory minimum sentence, if

the mandatory minimum was higher than the range provided in the sentencing

guidelines. In exchange, the government agreed: (1) that it would seek a sentence

of imprisonment “no greater than the lesser of 120 months or the lawful low end of

the advisory Guidelines range as calculated by the Court”; and (2) that it would not

prosecute Mares Garcia for any additional offenses known to the government at the

time that were based on evidence in the government’s possession and arose out of

Mares Garcia’s conduct that gave rise to the government’s investigation. At the

Rule 11 change-of-plea hearing, the magistrate judge reviewed the contents of the

appellate waiver with Mares Garcia, and Mares Garcia stated he understood its

terms. The magistrate judge specifically explained that the appeal waiver would

apply if the statutory mandatory minimum was higher than the guidelines range

and if the district court sentenced Mares Garcia to that mandatory minimum. The

magistrate judge found that Mares Garcia’s guilty plea was knowing, voluntary,

and intelligent, and on July 8, 2019, the district court adopted the magistrate

judge’s report and recommendation and accepted Mares Garcia’s guilty plea. On

this record, we conclude the appeal waiver in Mares Garcia’s plea agreement was

valid and, by its terms, applies to the sentence the district court imposed. Despite

this, Mares Garcia argues he has the right to appeal his sentence because the


                                           3
district court stated at the sentencing hearing that it would “disregard” the appeal

waiver and “not order that the waiver [was] met.”

      “[W]hen a district court makes statements that contradict a defendant’s prior

waiver of a right to appeal, we have focused on both the court’s statements and the

defendant’s reasonable expectations about his rights” when determining whether to

enforce the waiver. Arias-Espinosa, 704 F.3d at 618 (citing United States v.

Lopez-Armenta, 400 F.3d 1173, 1176 (9th Cir. 2005)). Specifically, we have said

that if a district court clearly states that the defendant has the right to appeal despite

the existence of an appellate waiver, the government must immediately object in

order for the waiver to remain enforceable. Id. (citing United States v. Felix, 561

F.3d 1036, 1041 (9th Cir. 2009)). Here, we conclude the district court’s statements

did not vitiate Mares Garcia’s valid appeal waiver because the government

promptly objected to the district court’s clear statements suggesting the court

would not enforce the waiver. See Felix, 561 F.3d at 1041 (“[A] waiver of the

right to appeal will only be enforced if the government immediately objects to the

court’s advisement of a right to appeal and the sentencing judge acknowledges the

presence of the waiver.”); Littlefield, 105 F.3d at 528–530 (Hall, J., concurring).




                                            4
Accordingly, we enforce the valid appeal waiver and dismiss Mares Garcia’s

appeal.1

      DISMISSED.




      1
             Mares Garcia’s unopposed motion to file the reply brief under seal
(Dkt. #28) is GRANTED. The motion to seal (Dkt. #28-1) and reply brief (Dkt.
#28-2) shall be maintained under seal.
                                        5